Citation Nr: 0306657	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-48 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.  

The case was previously before the Board in May 2000, when it 
was remanded for additional development.  As discussed below, 
another remand is required.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  The veteran was scheduled to appear at a 
videoconference hearing on December 16, 2002, before a 
Veterans Law Judge.  Although he failed to appear at the 
scheduled hearing, on the date of the hearing he submitted a 
request for an extension of time, which included his reason 
for not attending the scheduled hearing.
  
The Board has granted the veteran's motion for an extension 
of time for appearance at a hearing after the hearing date 
had become fixed because good cause has been shown for 
failing to appear for the scheduled hearing and for failing 
to provide a timely request for a new hearing date.  See 
38 C.F.R. § 20.702(c)(2) (2002); see also Letter from the 
Board to the veteran, dated January 22, 2003.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded for the following:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling of the 
hearing should be placed in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


